                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.:      CV 17-07395 RAO                                    Date:      August 2, 2019
 Title:         Terry Hayward v. Luxury Shuttle Group, LLC, et al.




 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                       N/A
                  Deputy Clerk                                 Court Recorder/Reporter

      Attorneys Present for Plaintiff(s):                 Attorneys Present for Defendant(s):

                      N/A                                                 N/A

Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

       On June 11, 2019, the Court directed Plaintiff’s counsel to file a motion for default
judgment by the end of June, or a status report by July 1, 2019. (Dkt. No. 76.) To date, Plaintiff’s
counsel has not filed a motion for default judgment or a status report.

       Plaintiff is hereby ordered to show cause, in writing, on or before August 16, 2019,
why this action should not be reassigned to a District Judge with a recommendation that it
be dismissed for failure to prosecute or comply with Court orders under Federal Rule of
Civil Procedure 41(b).

        Plaintiff may also discharge this order by filing a motion for default judgment against
defaulting Defendants Luxury Shuttle Group, LLC and Lanear Montgomery.

       IT IS SO ORDERED.




                                                                                             :
                                                                Initials of Preparer         dl



CV-90 (05/15)                       CIVIL MINUTES - GENERAL                               Page 1 of 1
